Citation Nr: 0202114	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from June 13, 1967  to June 27, 1967 and from October 
1972 to August 1977. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran testified at a 
personal hearing chaired by the undersigned Board member at 
the RO in October 2001. 


FINDING OF FACT

The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.304(f) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in essence, that he has PTSD as a 
result of in-service stressors, specifically inadvertently 
kicking a severed head of an automobile accident victim.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).

The Board will first review the evidence of record as found 
in the veteran's claims folder, discuss the applicable law, 
and then proceed to an analysis of the claim at issue.

Factual Background

The veteran's military occupational specialty was radio 
repairman.   The veteran's DD From 214, Report of Separation 
from Active Duty, does not list any award indicative of 
combat.

The veteran's service medical records reveal that he was seen 
in the mental health clinic in December 1973 with marital 
problems.  He noted a 4-5 month history of violent dreams 
about his four year old son dying or involving other unhappy 
situations.  It was thought that the dreams were probably a 
result of tension within the marriage.  The clinical 
impression was marital conflict.  The remainder of the 
veteran's service medical records, including examination in 
November 1975, do not contain any psychiatric complaints or 
findings.  

There is no pertinent evidence for almost twenty years after 
the veteran left military service.

VA outpatient records in April 1997 reveal that the sought 
help for polysubstance abuse.  The veteran stated that he 
witness an industrial accident in which a man he was training 
was crushed to death between two railroad cars.  The veteran 
stated that he went home, got drunk, got fired and had been 
unable to keep a job since.

The veteran was hospitalized at a VA facility in May 1997.  
He reported using as crack cocaine as he had money to buy it.  
He referred to his service in the military, but did not 
associate that service with any of his problems.  Diagnoses 
included cocaine dependence and substance-induced mood 
disorder.  

A September 1997 VA medical record referred to PTSD, 
evidently because it was self-reported by the veteran.    

In October 1997, the veteran filed a claim of entitlement to 
service connection for PTSD with the RO.  He stated that he 
had witnessed a severed head following a motor vehicle 
accident in late 1974 or early 1975.  The veteran further 
stated that after the incident, he "just kept drinking and 
drugging it out of my life."

The veteran was hospitalized at a VA hospital from October to 
November 1998 and from November to December 1998.  The reason 
for his hospitalization was a suicide gesture.  The veteran 
was reportedly homeless and using crack cocaine as well as 
sedatives and alcohol.   His history of service in the United 
States Air Force was mentioned, but not in connection with 
any diagnosed disability.  Diagnoses in December 1998 
included PTSD, among numerous other psychiatric diagnoses.  
The basis for the PTSD diagnosis was not stated.

Of record is a report of a licensed psychological examiner 
dated August 1999.  The veteran gave a history of witnessing 
a severed head on the road in approximately 1975.  Diagnoses 
included PTSD and polysubstance abuse, in remission.
 
The veteran testified at a personal hearing at the RO in 
September 1999 that he was in Florida during service riding 
his motorcycle at night when he came upon an object that 
looked like a football, which he attempted to kick out of the 
way, only to find out that it was actually someone's head who 
had just been decapitated in an automobile accident (hearing 
transcript p. 1).  He also stated that  he witnessed an 
accident in 1987 at work in which a worker he was supervising 
was hit by a train (transcript pp. 3-4).  The veteran 
reported that he had been turned down for Social Security 
Administration (SSA) benefits earlier in 1999 (transcript p. 
15).

The veteran complained on VA psychiatric evaluation in 
October 1999 of psychiatric symptomatology that included 
nightmares about the automobile accident that he saw in 
service, hypersensitivity to loud noises, and avoidance of 
crowds.  The examiner's impression was PTSD, chronic.  The 
examiner concluded that the veteran's depression and anxiety 
were part of his PTSD symptomatology.

The veteran testified at a personal hearing before the 
undersigned at the RO in October 2001 that he tried to kick 
what he thought was a football while he was on his motorcycle 
in service in 1975 and then he passed a body that did not 
have a head (transcript pp. 2 & 7); that he started drinking 
heavily and having nightmares soon after he saw the severed 
head (transcript p. 3).   He stated that he tried to obtain a 
police record of the automobile accident that he witnessed in 
service but was told by the Florida State Troopers that they 
only kept records for twenty years (transcript p. 8); and 
that he would have tried to find a newspaper article about 
the accident, but he could not remember the name of the town 
where it occurred (transcript p. 8).  

The veteran also testified that he had additional problems 
with drinking and nightmares after he saw a worker he was 
supervising get "clobbered between two cars" while working 
for a railroad after service (transcript p. 5).

Relevant law and regulations

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

Combat status

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2001).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 1991); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice have been effectively satisfied with respect to the 
issue on appeal.  The Board observes that the veteran was 
informed in the December 1998 Statement of the Case of the 
relevant law and regulations and the type of evidence that 
could be submitted by him in support of his claim.  
Additionally, the veteran has testified about his claim at 
the RO in September 1999 and before a member of the Board in 
October 2001. 

(ii.) Evidentiary development

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

As is discussed elsewhere in this decision, the outcome of 
this issue hinges on the existence of stressors.  The veteran 
has been given the opportunity to describe his stressors and 
he has indeed done so at both of his personal hearings. 

The veteran's representative suggested in September 2001 that 
this case be remanded to attempt to obtain an accident report 
of the automobile accident that the veteran witnessed in 
service in 1975.  However, the veteran has testified that he 
attempted to obtain the police reports of the Florida State 
Troopers but was told that records older than twenty years, 
such as in this case, were no longer available.  
Additionally, the veteran testified that he cannot remember 
the name of the town where the accident occurred.  
Consequently, the Board finds that it would be useless to 
remand this case to attempt to obtain a police report or 
newspaper article of the 1975 accident, as requested on 
behalf of the veteran, in light of the veteran's lack of 
recollection of the specifics of the alleged motor vehicle 
accident, including time and place.

There are of record several psychiatric evaluation records, 
including the report of a December 1999 VA psychiatric 
examination of the veteran which included a diagnosis of 
PTSD.  The provisions of the VCAA as to medical examination 
have thus been satisfied.  

With respect to a medical opinion, the Board finds that 
remanding this case for a VA psychiatric examiner's opinion 
as to the cause of the veteran's diagnosed PTSD, in the 
absence of corroborated stressors, is not warranted.  
Referral of this case for a VA medical opinion as to the 
etiology of the veteran's claimed PTSD would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  Determination as to the 
existence of stressors is independent of VA examination or 
medical opinion.  See Moreau and Cohen, supra.  

In other words, any medical opinion which links the veteran's 
claimed PTSD to his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding stressors.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

In short, in the absence of corroborated in-service stressors 
upon which a medical examiner could base a diagnosis of PTSD, 
any such opinion would be useless.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].    

The veteran testified in September 1999 that he was denied 
entitlement to SSA benefits earlier in 1999, and that there 
is no SSA decision on file.  Because the veteran has not 
indicated that there is any information in the SSA records 
that would serve to corroborate his claimed in-service 
stressors, there is no basis for remanding this claim for 
further development of the record in order to obtain the 
veteran's SSA records.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of the issue on appeal 
for further development would not avail the veteran or aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  Accordingly, the Board will proceed to a 
decision on the merits on the issue on appeal.  

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between his PTSD and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

There is of record a current medical diagnosis of PTSD, in 
October 1999, which has been linked to an incident of the 
veteran's military service, namely the reported automobile 
accident which the veteran allegedly witnessed; accordingly, 
elements (1) and (2) above have arguably been satisfied.  
However, there is still the matter of  whether there is 
credible supporting evidence that an in-service stressor 
actually occurred.

The Board observes that the veteran has not claimed that he 
participated in combat, and there is no objective evidence 
that the veteran specifically participated in events 
constituting actual combat.  Accordingly, the Board concludes 
that combat status has not been demonstrated in this case.  
Because the veteran did not engage in combat, the law 
requires that stressors be corroborated.  The veteran's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).   

Although the veteran has testified that he saw a severed head 
resulting from an automobile accident in service, there is 
absolutely no objective evidence in support thereof.  The 
veteran's story cannot be verified because the information 
provided by him is not specific enough, with respect to basic 
information such as time and place.  The Board additionally 
observes that the veteran testified that his attempt to 
obtain relevant police reports was unsuccessful.  

The Board notes in passing that the veteran's statements 
concerning his alleged stressors have been somewhat 
inconsistent in that when he initially sought treatment in 
1997, he ascribed his problems to the railroad accident.  
Later, he appeared to ascribe his problems to the alleged in-
service motor vehicle accident.  During his two hearings, he 
mentioned both of those incidents.  In any event, in the 
absence of a corroborated in-service stressor, the matter of 
the accuracy of the veteran's various statements is moot.

In short, there is no corroboration of the veteran's 
contention as to the in-service stressor.  Element (3) of 
38 C.F.R. § 3.304(f) (2001) has not been satisfied, and the 
veteran's claim accordingly fails.
 
Conclusion

For the reasons and bases expressed above, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor, which is one of the elements required 
for entitlement to service connection for PTSD.  In the 
absence of one of the required elements under 38 C.F.R. 
§ 3.304(f) (2001), the claim is denied.  


ORDER

Entitlement to service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

